Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (a)(2) SCHEDULE A LEGG MASON PARTNERS INSTITUTIONAL TRUST Designation of Series of Shares of Beneficial Interests in the Trust (Effective as of February 13, 2009) WHEREAS, the Trustee(s) of the Trust, acting pursuant to Section 4.9 of the Declaration, desire to divide the Shares of the Trust into 11 Series; NOW THEREFORE, the Trustee(s) of the Trust do hereby establish and designate the following Series of the Trust, with such relative rights, preferences, privileges, limitations, restrictions and other relative terms as are set forth below: 1. Citi Institutional Cash Reserves 2. Citi Institutional Enhanced Income Fund 3. Citi Institutional Liquid Reserves 4. Citi Institutional Tax Free Reserves 5. Citi Institutional U.S. Treasury Reserves 6. SMASh Series C Fund 7. SMASh Series EC Fund 8. SMASh Series M Fund 9. Western Asset Institutional Government Money Market Fund Western Asset Institutional Money Market Fund Western Asset Institutional Municipal Money Market Fund 1. Each Share of each Series shall have a par value of $0.00001 per Share and shall be entitled to all the rights and preferences accorded to Shares under the Declaration. 2. The number of authorized Shares of each Series is unlimited. 3. Each Series shall be authorized to hold cash, invest in securities, instruments and other property, use investment techniques, and have such goals or objectives as from time to time are described in the prospectus and statement of additional information contained in the Trusts then currently effective registration statement under the Securities
